In a support proceeding pursuant to article 4 of the Family Court Act, appellant appeals from three orders of the Family Court, Suffolk County, as follows: (1) an order dated April 25, 1974 which awarded support in the amount of $350 per week and a counsel fee in the amount of $1,000; (2) an order dated December 3, 1974 which, inter alia, amended the prior support order by reducing the total support payment to $300 per week; and (3) an order dated January 20, 1975 which fixed arrears in the amount of $4,670. Order dated April 25, 1974 affirmed, without costs. Orders dated December 3, 1974 and January 20, 1975 reversed, on the law, without costs, and proceeding remanded to the Family Court for a hearing in accordance herewith. In view of appellant’s allegations of drastically changed financial circumstances since the entry of the first order, "the Family Court acted improvidently in not holding a hearing as to appellant’s current financial situation and the needs of petitioner and the children for support” before it promulgated the subsequent orders (Matter of Hunter v Hunter, 41 AD2d 772, 773 [emphasis supplied]). Martuscello, Acting P. J., Latham, Cohalan, Margett and Brennan, JJ., concur.